          Case 1:20-cv-00553-JFR Document 22 Filed 09/11/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

BARBARA ANDERSEN,

               Plaintiff,

v.                                                                   No. 1:20-cv-00553-JFR

FORREST FENN and
FNU LNU,

               Defendants.

                            ORDER TO FILE AMENDED COMPLAINT

       On August 14, 2020, the Court granted Plaintiff’s motion for an extension of time to file

an amended complaint, granted Plaintiff 21 days to file an amended complaint, and notified

Plaintiff that failure to timely file an amended complaint may result in dismissal of this case. See

Doc. 14 at 6. Plaintiff did not file an amended complaint by the September 4, 2020, deadline and

did not file a motion for an additional extension of time.

       The Court ordered Plaintiff to show cause why she did not file an amended complaint by

the September 4, 2020, deadline. In her Response, Plaintiff did not show cause why she did not

file her amended complaint by the September 4, 2020, deadline, which is three days before Forrest

Fenn died. Plaintiff now “requests additional time to file her Amended Complaint in light of Mr.

Fenn’s passing, the obstruction by Mr. Sommer [Mr. Fenn’s counsel] to information (including

basic information relative to the finder), and the ever increasing likelihood that Andersen may have

claims against the estate of Mr. Fenn if discovery and direct answers are not immediately

tendered.” Response to Order to Show Cause … at 4, Doc. 20, filed September 10, 2020.
          Case 1:20-cv-00553-JFR Document 22 Filed 09/11/20 Page 2 of 2




       The Court denies Plaintiff’s request for additional time to file an amended complaint. The

amended complaint was due three days before Mr. Fenn died. If Plaintiff later determines she has

claims against Mr. Fenn’s estate, she may file a motion to amend her amended complaint.

       IT IS ORDERED that Plaintiff shall, within seven days of entry of this Order, file an

amended complaint. Failure to timely file an amended complaint may result in sanctions,

including dismissal of this case.




                                            ______________________________________
                                            JOHN F. ROBBENHAAR
                                            United States Magistrate Judge




                                                   2
